 Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 1 of 16 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 KRISTI MACALUSO                                   )    CASE NO.
 3029 E. Ocean Blvd.                               )
 Long Beach, CA 90803                              )    JUDGE
                                                   )
 On behalf of herself and all others               )    PLAINTIFF’S COLLECTIVE
 similarly situated,                               )    ACTION COMPLAINT
                                                   )
                Plaintiff,                         )    (Jury Demand Endorse Herein)
                                                   )
        v.                                         )
                                                   )
 ZIRTUAL STARTUPS, LLC                             )
 c/o Statutory Agent                               )
 KBHR Statutory Agent Corp.                        )
 P.O. Box 361715                                   )
 Columbus, OH 43236                                )
                                                   )
                Defendant.                         )

       Plaintiff Kristi Macaluso, on behalf of herself and all others similarly situated, by and

through counsel, respectfully files this Collective Action Complaint, and states and alleges the

following:

                                       INTRODUCTION

       1.      Plaintiff Kristi Macaluso brings this case to challenge policies and practices of

Defendant Zirtual Startups, LLC (hereinafter referred to as “Zirtual” or “Defendant”) that

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219. Plaintiff brings this case

as an FLSA “collective action” pursuant to 29 U.S.C. § 216(b), which provides that “[a]n action

to recover the liability” prescribed by the FLSA “may be maintained against any employer … by

any one or more employees for and in behalf of [herself] or themselves and other employees

similarly situated” (the “FLSA Collective”).
     Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 2 of 16 PAGEID #: 2




                                       JURISDICTION AND VENUE

          2.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

          3.       Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because Defendant resides in this judicial district and division and all or a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred here.

                                                    PARTIES

          4.       At all times relevant, Plaintiff Kristi Macaluso was a citizen of the United States

and a resident of Los Angeles County, California.

          5.       Defendant Zirtual is an Ohio limited liability company with its principal place of

business in Franklin County, Ohio. According to records maintained by the Ohio Secretary of

State, Defendant Zirtual’s statutory agent for service of process is KBHR Statutory Agent Corp.,

P.O. Box 361715, Columbus, OH 43236.

                                        FACTUAL ALLEGATIONS

                                             Defendant’s Business

          6.       Zirtual is a Columbus, Ohio-based company providing virtual assistants to

companies and individuals. Defendant’s website states that “[a]t Zirtual, we hire US-based,

detail-oriented people who strive to provide our clients with the best assistance on the planet. All

Virtual Assistants go through a rigorous, multi-step vetting process that tests everything from

their communication and tech skills to their creativity and resourcefulness. Thousands apply, but

only the best of the best get to call themselves VAs.” 1




11
     https://www.zirtual.com/ (accessed Aug. 15, 2019).


                                                          2
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 3 of 16 PAGEID #: 3




                              Defendant’s Status as an Employer

       7.      Defendant is an employer within the meaning of the FLSA, 29 U.S.C. § 203(d),

and employed non-exempt employees, including Plaintiff.

       8.      Defendant is an enterprise within the meaning of 29 U.S.C. § 203(r).

       9.      Defendant is an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of 29 U.S.C. § 203(s)(1).

       10.     Defendant operates and controls an enterprise engaged in commerce, with annual

gross volume of business exceeding $500,000.00.

       11.     Defendant is an employer of Plaintiff and other members of the FLSA Collective

as Defendant exercises the power to hire and/or fire virtual assistants; supervises and controls

virtual assistants’ work schedules and conditions of employment; determines virtual assistants’

rates and methods of payment; and maintains or is required to maintain records, including

employment records.

        Plaintiff’s and the FLSA Collective’s Employment Statuses with Defendant

       12.     Plaintiff Kristi Macaluso has been employed by Defendant Zirtual as a virtual

assistant since approximately June 2017 to August 2019.

       13.     At all times relevant, Plaintiff and other members of the FLSA Collective were

employees within the meaning of 29 U.S.C. § 203(e).

       14.     At all times relevant, Plaintiff and the FLSA Collective were employees engaged

in commerce or in the production of goods for commerce within the meaning of 29 U.S.C. § 207.

        Zirtual’s Misclassification of Virtual Assistants as Independent Contractors

       15.     Defendant Zirtual, in violation of the FLSA, classifies most of its virtual assistants

as so-called “independent contractors.” Through this misclassification, Defendant knowingly,




                                                 3
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 4 of 16 PAGEID #: 4




willfully, and deliberately fails to compensate Plaintiff and other members of the FLSA

Collective overtime compensation at at least one and one-half their regular rates for all hours

worked in excess of forty (40) hours per workweek.

       16.      In fact, Defendant Zirtual’s virtual assistants are employees of Defendant

according to the standards applicable under the FLSA and are entitled to overtime compensation.

       17.      Defendant posts job advertisements on employment websites including Google

Jobs, LinkedIn and ZipRecruiter. One such posting from about July 2019 provides the “Essential

Duties And Responsibilities” as follows:

            Project management and organization- to facilitate on-time project and goal
             completion.
            Personal and business calendar management- scheduling and coordinating
             appointments as necessary; proactively monitoring the client’s calendars to
             identify potential conflicts and ensure the team is maximizing the client’s time.
            Research- This may include research on events, travel, projects, etc. Provide
             research results to the team members within established time frame, based on
             best practices learned in Zirtual training and team preferences.
            Purchases- ensuring specifications of the purchase meet the client’s satisfaction.
            Expense reporting and organization of expenses as necessary.
            Administrative tasks- this may include but is not limited to inbox management,
             calendar management, transcription, standard business correspondence,
             research and data entry.
            Email inbox management- this may require, among other responsibilities,
             responding to and organizing emails as necessary, based on specific guidelines
             provided by the client and in line with Zirtual policies and practices.
            Social media management and marketing
            Attend Meetings- as requested by the client. Draft agendas, take meeting
             minutes and provide follow up as required.
            The VA must provide continuous clear communication about task status, needs,
             and questions to their clients. They should
                  acknowledge all tasks assigned within the established time frame
                  ensure that they understand expected due dates, and communicate any
                     changes or delays with the client
                  ensure the client is aware of hour usage and renewal dates by sending a
                     Weekly Usage Report, and if requested, end of day reporting.
            The VA should be open to feedback from the Account Supervisor on KPIs, task
             quality and time management




                                                   4
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 5 of 16 PAGEID #: 5




          The VA will reach out to the Account Supervisor whenever they need additional
           task support, or client coverage during a vacation or illness. The Account
           Supervisor will facilitate assistance from other VA's.
          The VA will ensure they accurately track all billable hours for the client in the
           official Zirtual time tracking system.
          Other duties as assigned.

The job posting further lists the “Requirements” as follows:

          Clear, precise, excellent, proactive and professional written and verbal
           communication skills
          Ability to organize and effectively prioritize tasks
          Ability to multi-task with various programs and learn new programs as required
          Ability to commit to a minimum year contract
          Must have meticulous attention to detail, along with the ability to comprehend
           difficult tasks
          Capable of responding to stress in a fast-paced environment
          Strong interpersonal skills and ability to quickly develop working relationships
          Affable and enthusiastic attitude towards teamwork
          Internet/Web savvy

The job posting further states “Qualifications” as:

          Associate’s Degree, Bachelor's Degree, or a minimum of 7 years [sic]
           experience as an Executive Assistant to C-level executives
          Minimum of 4 years of administrative experience
          Preferred experience working with C-level executives
          Proficiency with Google Suite and Google Calendar, and fluency in Microsoft
           Office
          Proficiency with a task management program such as Trello or Asana
          Preferred experience with a communication program such as Slack
          Preferred experience with a CRM platform such as SalesForce, Hubspot, or
           Zoho
          Preferred experience with an expense reporting program such as Quickbooks or
           Expensify
          Preferred experience with a travel management program such as Concur
          Preferred experience with a social media management program such as
           Hootsuite and Wordpress
          Reliable Internet connection and phone
          Typing ability of at least 50 WPM with accuracy
          Able to pass background and reference checks
          Available from 9 00am to 6 00pm PST Monday-Friday




                                                 5
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 6 of 16 PAGEID #: 6




Defendant’s job posting further states: “You will be compensated as a 1099 independent

contractor. VA's are paid 50% of their client's monthly plans with hourly rates averaging $13 -

$18 per hour depending on the client mix[.]”

       18.     Defendant has a high degree of control over the manner in which virtual assistants

perform their job duties. For example Zirtual’s “Comprehensive Virtual Assistant Handbook”

(“Handbook”) provides the following: “Zirtual’s hours are 9am-6pm, either Eastern or Pacific

Time. You will need to be available and responsive to your clients and Zirtual management

during these hours.” The Handbook further provides: “All internal and external communication

must be responded to within two hours. This will either be an acknowledgement of receiving a

task for larger ones, or a completed task for smaller ones. The turnaround time will depend on

the task and the deadline the client sets.” Zirtual also requires virtual assistants to sign and agree

to “Independent Contractor Agreement[s]” (“IC Agreement”).

       19.     Virtual assistants do not exert control over any meaningful part of Defendant’s

business operations and do not stand as a separate economic entity from Defendant. Defendant

exercises control over all aspects of the working relationship with virtual assistants. For example,

the IC Agreement provides, in relevant part:

       7. … If the Company determines that You are not providing the Services adequately
       to the Business, the Company may impose penalties against You. The Company
       deems certain responsibilities of Yours to be essential to the Services and essential
       to this engagement. These essential functions, include, but are not limited to:

       (A)Submitting Client Status Reports to the Company and Client by close of
       business every Monday and for each assigned client; (B)Responding to an inquiry
       from an assigned client or Zirtual management within 2 hours during Zirtual
       Business Hours; (C) Notifying Zirtual and assigned clients about planned work
       outages; (D)Notifying Zirtual of unplanned work outages; (E)Properly recording
       time spent on tasks for assigned clients in Harvest (or Zirtual’s designated time
       recording tracking system); (F)Keeping client files (client profiles) current with
       tasking information for assigned clients; (G)Completing an Action Plan for all new
       clients; (H)Submitting a personalized gift idea and thank you note. If You fail to



                                                  6
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 7 of 16 PAGEID #: 7




        provide of [sic] any of these functions adequately on two occasions within a 90-day
        period, the Company may, in its sole discretion, (i) withhold future assignments to
        You; (ii) withhold some or all of the compensation; and/or (iii) terminate this
        agreement as provided in Paragraph 8 below.

        20.     As provided above, Defendant controls the work virtual assistants perform, the

hours and schedule during which they perform that work and the manner in which they perform

virtual assistant duties.

        21.     As above, Defendant determines the response time during which virtual assistants

are required to perform their work. Defendant Zirtual penalizes virtual assistants if they fail to

adhere to strict rules and requirements.

        22.     Virtual assistants’ opportunities for profit or loss are established unilaterally by

Defendant; any opportunities virtual assistants have to earn remuneration are unilaterally

determined and controlled by Defendant.

        23.     Virtual assistants do not have an opportunity for greater profits based on their

management and/or technical skills. Moreover, virtual assistants cannot modify their fee amount

or availability in order to maximize their profit or fit their work into their individual schedules.

Virtual assistants cannot renegotiate compensation throughout the employment relationship with

Zirtual or Zirtual’s customers.

        24.     Defendant requires Plaintiff and other members of the FLSA Collective to

perform virtual assistant duties under the pricing guidelines, policies, procedures, and

promotions set exclusively by Defendant. Virtual assistants are not permitted to perform or

accept services on a per job or project-to-project basis or negotiate prices with Zirtual or

Zirtual’s customers. Virtual assistants are not permitted to charge different prices based on other

factors, such as their work experience, demand, or availability outside Defendant Zirtual.




                                                   7
    Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 8 of 16 PAGEID #: 8




           25.      Likewise, Zirtual unilaterally determines the amounts its virtual assistants are paid

and unilaterally changes that amount from time to time.

           26.      As a matter of economic reality, Defendant’s virtual assistants are economically

dependent on Defendant.

           27.      Virtual assistants work for Defendant and are not in business for themselves.

           28.      Defendant does not permit virtual assistants to hire or subcontract other qualified

individuals to provide virtual assistant services to Defendant Zirtual’s clients, thereby increasing

their revenues, as an independent contractor in business for herself or himself would have the

authority to do.

           29.      Defendant’s capital investments and expenditures substantially outweigh any

expenditures required on the part of Plaintiff and other members of the FLSA Collective.

           30.      Defendant’s virtual assistants perform work that is integral to Defendant’s

primary, regular business of the operation of Defendant Zirtual. Defendant is in the business of

providing virtual assistant services to Zirtual’s clients. Zirtual’s “primary purpose” is in fact to

provide Virtual assistant services to end-market consumers. Zirtual is not a “referral system” that

connects service providers with consumers.

           31.      Defendant has actual knowledge of hours worked by Plaintiff and other members

of the FLSA Collective. Defendant’s Handbook provides: “How do we track client hours? A: All

client tracking is done through Harvest. Please see this quick reference guide for details.”

           32.      Virtual assistants are held out to Defendant’s customers as highly trained 2

employees and/or representatives of Defendant. Virtual assistants are dependent upon Zirtual to

perform their job duties.



2
    https://www.zirtual.com/ (accessed Aug. 15, 2019).


                                                         8
  Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 9 of 16 PAGEID #: 9




        33.     Defendant has a far more significant role than virtual assistants in drawing

customers to Zirtual’s virtual assistant services.

        34.     Defendant’s opportunity for profits and risk of loss are much greater than virtual

assistants’, if any.

        35.     Defendant’s Virtual assistants typically work full time for Defendant Zirtual, and

frequently work more than forty (40) hours per workweek.

        36.     Virtual assistants work for Defendant in comparatively low-paying jobs, and

typically hold their positions with Defendant for long periods of time.

        37.     Virtual assistants are under the direct supervision and control of Defendant’s

supervisors and managers. Defendant’s supervisors and managers closely monitor virtual

assistants’ hours and work duties. Defendant’s supervisors and managers supervise the work

duties of Plaintiff and other members of the FLSA Collective to make sure their job performance

is of sufficient quality as determined by Defendant. Virtual assistants are required, for instance,

to answer all incoming correspondence within a two (2) hour window, and are penalized for

failing to fulfill this, and other, requirements.

        38.     Defendant’s virtual assistant supervisors and managers assist virtual assistants in

the performance of their duties.

        39.     Defendant instructs virtual assistants how, when and where they are to perform

their duties.

        40.     Defendant owns and/or controls the equipment, software and supplies that virtual

assistants use to perform their work, including but not limited to supplying many virtual

assistants with computers that virtual assistants use to perform their duties, and software by

which virtual assistants perform client tasks and log hours and duties performed.




                                                     9
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 10 of 16 PAGEID #: 10




           41.      Defendant conducts initial interviews and intense vetting procedures for virtual

assistants and hires virtual assistants at the sole discretion of Zirtual. Zirtual claims to only hire

2% of the applicants that apply.3

           42.      Among other things, as a result of the hours requirements imposed by Defendant,

virtual assistants are limited in their ability to work for other companies or operate independent

businesses or it is impracticable to do so. Because of Defendant’s hours availability/on call

policy, virtual assistants are unable to have other means of full-time employment. Virtual

assistants’ work for Zirtual regularly consumed the normal workweek of full-time employees.

           43.      Defendant interviews, supervises, directs, disciplines, reprimands, schedules and

performs other duties of an employer. Defendant hires/fires virtual assistants at will, and virtual

assistants’ employments are not temporary nor have a fixed end-date. Defendant Zirtual

performs functions associated with that of an employer with regard to an employee.

                           Defendant’s Failure to Pay Overtime Compensation

           44.      During their employment with Defendant, Plaintiff and other members of the

FLSA Collective were required to work overtime, more than forty (40) hours per workweek.

However, Defendant did not pay overtime compensation to virtual assistants at one and one-half

times their “regular rate” of pay.

           45.      The FLSA required Defendant to pay overtime compensation to their employees

at the rate of one and one-half times their regular rate for the hours they worked in excess of

forty. 29 U.S.C. § 207.




3
    https://www.zirtual.com/why-zirtual/us-based-virtual-assistant (accessed Aug. 15, 2019).


                                                          10
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 11 of 16 PAGEID #: 11




        46.     Defendant did not pay Plaintiff and other members of the FLSA Collective

overtime compensation when working more than forty (40) hours in a single workweek as

required by the FLSA, 29 U.S.C. § 207.

        47.     Moreover, although Defendant suffered and permitted Plaintiff and other

members of the FLSA Collective to work more than forty (40) hours per workweek, Defendant

failed to pay Plaintiff and other members of the FLSA Collective overtime at a rate of one and

one half times the regular rate of pay for all hours worked over forty (40) in a workweek. As a

result, Plaintiff and other members of the FLSA Collective were not paid overtime for their

overtime hours worked as required by the FLSA, 29 U.S.C. §§ 201, et seq.

        48.     Defendant’s failure to compensate Plaintiff and other members of the FLSA

Collective for hours worked more than forty (40) hours per week at “one and one-half times” the

employees’ “regular rate[s]” of pay violates the FLSA, 29 U.S.C. § 207.

       Defendant’s Failure to Pay for All Hours, Including Overtime Hours, Worked

        49.     In addition to the above unlawful overtime payroll practices or policies,

Defendant consistently failed to pay Plaintiff and the FLSA Collective for all hours, including

overtime hours, worked. 29 U.S.C. § 207.

        50.     For example, virtual assistants are required to perform uncompensated

standardized tasks before and/or after the compensated tasks they are required to perform for

Zirtual’s clients. This unpaid work is required by Defendant, is performed for Defendant’s

benefit, and constitutes part of virtual assistants’ principal activities and/or is integral and

indispensable to their principal activities.

        51.     Although Defendant suffered and permitted Plaintiff and the FLSA Collective to

work more than forty (40) hours per workweek, Defendant failed to pay Plaintiff and the FLSA




                                                   11
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 12 of 16 PAGEID #: 12




Collective overtime at a rate of one and one half times the regular rate of pay for all hours

worked over forty (40) in a workweek. See 29 C.F.R. § 785.11. Though virtual assistants

regularly complete tasks that are required by Defendant, are performed for Defendant’s benefit,

and constitute part of virtual assistants’ principal activities and/or are integral and indispensable

to their principal activities, virtual assistants are not permitted to log the time required to perform

these tasks, and are thus not paid for the time spent performing these standardized tasks.

       52.     As a result, Plaintiff and the FLSA Collective were not properly paid overtime for

many of their overtime hours worked as required under the FLSA, 29 U.S.C. §§ 201, et seq., and

Ohio law.

                             Defendant’s Record Keeping Violations

       53.     The FLSA required Defendant to maintain accurate and complete records of

employees’ time worked and amounts paid. 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.2, 516.5,

516.6, 516.7. For example, federal regulations require employers to make and keep payroll

records showing information and data such as the employee’s name, occupation, time of day and

day of week which the workweek begins, regular hourly rate of pay for any week in which

overtime compensation is due, hours worked each workday and total hours worked each

workweek, total daily or weekly straight time earnings, total premium pay for overtime hours,

total wages paid each pay period and date of payment and pay period covered by the payment. 29

C.F.R. § 516.2.

       54.     Defendant failed to keep accurate records of hours worked. Thus, Defendant did

not record or pay all hours worked in violation of the FLSA.




                                                  12
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 13 of 16 PAGEID #: 13




                             The Willfulness of Defendant’s Violations

          55.    Defendant knew that Plaintiff and the FLSA Collective were entitled to overtime

compensation pay under federal and state law or acted in reckless disregard for whether they

were so entitled.

          56.    Defendant intentionally and willfully circumvented the requirements of the FLSA.

Defendant designed and implemented an “independent contractor” pay structure in an attempt to

circumvent overtime pay requirements.

                            COLLECTIVE ACTION ALLEGATIONS

          57.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          58.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and in behalf of

[herself] or themselves and other employees similarly situated.”

          59.    The FLSA Collective consists of:

          All present and former virtual assistants of Defendant during the period of three
          years preceding the commencement of this action to the present.

          60.    Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were non-exempt employees of Defendant, all were subjected to and injured by

Defendant’s unlawful practice of failing to pay overtime compensation for all hours worked in

excess of forty per workweek, and all have the same claims against Defendant for unpaid

overtime compensation as well as for liquidated damages, attorneys’ fees, and costs.




                                                  13
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 14 of 16 PAGEID #: 14




          61.   Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

          62.   Plaintiff cannot yet state the exact number of similarly-situated persons but avers,

upon information and belief, that they consist of over 200 persons. Such persons are readily

identifiable through the payroll records Defendant has maintained, and was required to maintain,

pursuant to the FLSA.

                                         COUNT ONE
                                   (FLSA Overtime Violations)

          63.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          64.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions.

          65.   The FLSA requires that “non-exempt” employees receive overtime compensation

of “not less than one and one-half times” the employees’ “regular rate” of pay. 29 U.S.C. §

207(a)(1).

          66.   Plaintiff and the FLSA Collective should have been paid overtime wages in the

amount of 150% of their “regular rate” for all hours worked in excess of forty (40) hours per

workweek.

          67.   Defendant did not pay overtime compensation to Plaintiff and the FLSA

Collective at the rate of one and one-half times their regular rate for all of their overtime hours.

          68.   By engaging in the above practices and policies, Defendant willfully violated the

FLSA and regulations thereunder that have the force of law.

          69.   As a result of Defendant’s violations of the FLSA, Plaintiff and the FLSA

Collective were injured in that they did not receive wages due to them pursuant to the FLSA. 29



                                                 14
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 15 of 16 PAGEID #: 15




U.S.C. § 216(b) entitles Plaintiff and the FLSA Collective to an award of “unpaid overtime

compensation” as well as “an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b) further provides that “[t]he court … shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of

the action.”



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court:

       A.      Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
               § 216(b) and direct that Court-approved notice be issued to similarly-situated
               persons informing them of this action and enabling them to opt in;

       B.      Enter judgment against Defendant and in favor of Plaintiff and the Opt-Ins who join
               this case pursuant to 29 U.S.C. § 216(b);

       C.      Award compensatory damages to Plaintiff and the Opt-Ins who join this case
               pursuant to 29 U.S.C. § 216(b) in the amount of their unpaid wages, as well as
               liquidated damages in an equal amount; and

       D.      Award Plaintiff compensatory and punitive damages, her costs and attorneys’ fees
               incurred in prosecuting this action, and such further relief as the Court deems
               equitable and just.


                                                       s/ Kevin M. McDermott II
                                                       Joseph F. Scott (0029780)
                                                       Ryan A. Winters (0086917)
                                                       Kevin M. McDermott II (0090455)
                                                       SCOTT & WINTERS LAW FIRM, LLC
                                                       The Caxton Building
                                                       812 Huron Rd. E., Suite 490
                                                       Cleveland, OH 44115
                                                       P: (216) 912-2221 F: (216) 350-6313
                                                       jscott@ohiowagelawyers.com
                                                       rwinters@ohiowagelawyers.com
                                                       kmcdermott@ohiowagelawyers.com

                                                       Attorneys for Plaintiff



                                                 15
Case: 2:19-cv-03616-ALM-EPD Doc #: 1 Filed: 08/19/19 Page: 16 of 16 PAGEID #: 16




                                        JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues so triable.

                                                      s/ Kevin M. McDermott II
                                                      Kevin M. McDermott II (0090455)




                                                16
